Citation Nr: 1629284	
Decision Date: 07/22/16    Archive Date: 08/01/16

DOCKET NO.  14-03 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disability, to include schizoaffective disorder, bipolar disorder, and posttraumatic stress disorder (PTSD). 

2. Entitlement to service connection for a left knee disability.  

3. Entitlement to service connection for a right foot disability.

4. Entitlement to service connection for a left foot disability.

5. Entitlement to service connection for a bilateral hearing loss disability. 


REPRESENTATION

Appellant represented by:	John Berry, Attorney


ATTORNEY FOR THE BOARD

A. Haddock, Counsel


INTRODUCTION

The Veteran had active service from March 2007 to October 2008.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from March 2011 and May 2015 rating decisions by the St. Petersburg, Florida and Atlanta, Georgia Department of Veterans Affairs Regional Offices (ROs).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is needed before the Veteran's claims on appeal can be decided.  

At the outset, the Board finds that in August 2015, the Veteran submitted a timely notice of disagreement with a May 2015 rating decision by the Atlanta, Georgia RO, which denied entitlement to service connection for a right foot disability, a left foot disability, and a bilateral hearing disability.  A review of the record shows that the Veteran has not been furnished a Statement of the Case (SOC) in response to his notice of disagreement and that a March 2016 letter from his attorney specifically requested that the SOC be issued.  Because the notice of disagreement placed these issues in appellate status, these matters must be remanded for the originating agency to issue an SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

With regard to the Veteran's remaining claims, the Board notes that it does not appear as though the Veteran's complete service medical records have been associated with the claims file.  In this regard, the only service medical records associated with the file are a July 2008 mental status evaluation and the Veteran's August 2008 separation examination, which were associated with the Veteran's service personnel records documenting the circumstances surrounding his separation from service.  The Veteran's enlistment examination is not of record, nor are there any chronological records of care from throughout his periods of active service.  As such, remand is necessary in order to obtain any outstanding service medical records.  

Further, the Board acknowledges that the Veteran was provided with a March 2011 VA examination in relation to his claim of entitlement to service connection for a psychotic disorder; however, as the entirety of the Veteran's service medical records were not associated with the claims file at that time, the Board finds that the examination report and associated opinion are not adequate.  Additionally, the Board notes that the Veteran's service personnel records document that while on active service the Veteran began exhibiting troublesome and "erratic" behavior, which culminated in his general discharge in October 2008.  The Board finds that a new VA examination and opinion is required to determine if this documented behavior is related to or early manifestations of his later, post-service, diagnosis of a psychotic disorder.  The Board notes that the most recent information of record indicates that the Veteran is incarcerated and such information should be taken into consideration when scheduling him for a VA examination.  

Accordingly, the case is REMANDED for the following action:

1. The RO or AMC should provide the Veteran with a statement of the case as to the issues of entitlement to service connection for a right foot disability, a left foot disability, and a bilateral hearing loss disability.  The Veteran should be informed that he must file a timely and adequate substantive appeal in order to perfect an appeal of these issues to the Board.  See 38 C.F.R. §§ 20.200, 20.202, and 20.302(b).  If a timely substantive appeal is not filed, the claims should not be certified to the Board.  

2. Undertake appropriate development to obtain all outstanding service medical records.  If all efforts are unsuccessful and the outstanding service medical records are determined to be unavailable, the RO should prepare a memorandum to the file documenting such unavailability and notify the Veteran of such unavailability, so that he has the opportunity to submit any documents in his possession.

3. AFTER obtaining the outstanding service medical records, or determining their unavailability, schedule the Veteran for a VA psychiatric examination to determine the nature and etiology of any acquired psychiatric disabilities that have been present during the pendency of this claim.  The claims file must be made available to and reviewed by the examiner, and any indicated studies should be performed.    

(a) Diagnose all psychiatric disabilities currently present, or that have been present during the pendency of the appeals period, and state whether each criterion for a diagnosis of PTSD is met.  

(b) Is it at least as likely as not (50 percent or greater probability) that the Veteran has a psychiatric disability that is related to any aspect of active service?  

(c) Is it at least as likely as not (50 percent or greater probability) that the Veteran has PTSD that is related to an in-service stressor event, to include as due to a fear of hostile military activity or terrorist activity during service. 38 C.F.R. § 3.304 (f)(3)

(d) Is it at least as likely as not (50 percent or greater probability) that the Veteran has a psychosis that was present within one year of separation from active service?  The examiner should specifically consider the Veteran's behavioral changes during active service that resulted in his general discharge and discuss their significance, or lack thereof.  

If an examination of the Veteran is not feasible because of the circumstances of his incarceration, the AOJ should document this, including all avenues explored in the attempt to accomplish the examination.

4. AFTER obtaining the outstanding service medical records, or determining their unavailability, conduct any additional development deemed warranted with regard to the Veteran's claim of entitlement to service connection for a left knee disability, to include a VA examination if necessary.  

5. Then, readjudicate the claims, to include consideration of all applicable rating criteria.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




